Citation Nr: 1534589	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  12-04 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1996 to January 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

While the Veteran originally filed a service connection claim for PTSD, claims of service connection for psychiatric disability encompass claims for all acquired psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim as reflected on the cover page. 

The Veteran testified before the undersigned Veterans Law Judge in May 2015.  A transcript of this hearing is associated with the claims file. 


FINDING OF FACT

The Veteran's currently diagnosed PTSD is related to military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f) (2014). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Here, the Veteran contends that she experienced a personal assault during service.  She stated that she was assaulted on an obstacle course by other individuals in her unit.  

Initially, the Board notes that the Veteran's entrance examination report revealed a normal psychiatric evaluation.  As such, the Veteran was sound upon entrance into service.  38 C.F.R. § 3.304 (2014).  The Veteran's service treatment and personnel records are silent for any reports of the personal assault or any treatment for a psychiatric disorder.  

The Veteran's mother submitted a lay statement in December 2010.  The mother reported that she spoke to the Veteran several times a week during service and that she began to notice that the Veteran was "becoming unstable mentally."  The mother further stated that the Veteran was depressed and uncommunicative after service.  The Board finds this statement from the Veteran's mother to be competent and credible.  

Although the medical evidence does not reveal a diagnosis of a psychiatric disorder within one year of separation from service, the Board finds it significant that the Veteran separated from service in 1998 and the medical evidence reveals a psychiatric diagnosis in 2001.  

The Veteran was afforded a VA examination in February 2011.  The VA examiner diagnosed the Veteran with bipolar disorder.  The examiner stated that the Veteran did not meet the diagnostic criteria for PTSD as there was no credible supporting evidence that the claimed personal assault occurred during military service.  

However, the Board notes that the Veteran's VA treatment records include a diagnosis of PTSD.  A September 2010 letter from the Veteran's VA psychologist stated that the Veteran had a diagnosis of PTSD as a result of her military service.  Moreover, an October 2008 letter from the Veteran's private mental health professional included a diagnosis of PTSD and noted that the Veteran reported an in-service personal assault.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' in personal-assault cases).  

The Board finds the Veteran's medical records to be highly probative in corroborating the in-service event.  Although the treatment records are based on statements made to the mental health professionals by the Veteran, the Court has held that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Furthermore, the Federal Circuit has held that medical evidence may be used to corroborate a personal-assault stressor.  Menegassi, 683 F.3d at 1382.  Here, the Veteran's in-service personal assault is documented in the medical evidence and the September 2010 VA psychologist rendered a diagnosis of PTSD as a result of the Veteran's military service.  

In light of the December 2010 lay statement from the Veteran's mother stating that the Veteran appeared "unstable mentally" during service and the September 2010 letter from the Veteran's VA psychologist rendering a diagnosis of PTSD as a result of military service, and after resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record sufficiently satisfies the criteria to establish service connection for PTSD.  During the May 2015 Board hearing, the Veteran testified that a grant of service connection for a psychiatric disability would satisfy her appeal regardless of which psychiatric disability is granted.  Accordingly, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


